DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed April 4, 2022.  Claims 1-17 are pending in the application.  As such, Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments and amendments in the Amendment and RCE filed April 4, 2022 (herein “Amendment”) with respect to the objections to Claims 5 and 14 have been fully considered, and these objections are withdrawn.  It is noted that Claim 5 was included in the incorrect rejection grouping, and is now included in the correct rejection grouping.  Applicant’s arguments and amendments in the Amendment and RCE filed April 4, 2022 (herein “Amendment”) with respect to rejections of independent Claims 1 and 10 under 35 U.S.C. 103 have been fully considered, and the outstanding rejections are rendered moot.   However, as noted below, new rejections are made based on  U.S. Patent No. 4,716,593 (Hirai et al., hereinafter “Hirai”) in view of U.S. Patent Pub. No. 20190096396 (Jiang et al., hereinafter “Jiang”).
Therefore, in view of the above, while all of Applicant’s amendments and arguments have been fully considered, they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,716,593 (Hirai et al., hereinafter “Hirai”) in view of U.S. Patent Pub. No. 20190096396 (Jiang et al., hereinafter “Jiang”) 
With respect to Claim 1, Hirai describes:
A control method of an electronic apparatus for analyzing a voice by using an artificial intelligence learning model, the method comprising:
receiving input of voice, and obtaining information on the voice; (Column 2, lines 18-22 describes that a voice pattern may be input.)
obtaining category information of the voice based on the information on the voice and a voice model data pattern corresponding to a plurality of categories; (Column 2, lines 4-15 describe that a category of the voice input can be determined by comparing to a plurality of voice patterns.)
Hirai does not explicitly describe, but Jiang describes:
“determining at least one operation mode corresponding to a category information based on at least one of obtained output information by inputting the voice to a plurality of artificial intelligence models corresponding to a plurality of operation modes or setting information obtained by a user along with the category information; (Jiang at paragraph 35, disclosing that linguistic models for each of a plurality of categories are used.  The mode (which language model to use) is determined by determining a similarity by using multiple models (“inputting the voice to a plurality of artificial intelligence models corresponding to a plurality of operation modes”), or can be manually set by a user (“setting information obtained by a user”))
performing an operation related to the determined operation mode by using an artificial intelligence model corresponding to the determined operation mode.” (Jiang Paragraph 35 also indicates that different models are used for each mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the models corresponding to modes of Jiang into the system of Hirai to allow for switching between multiple languages, as described in paragraph 35 of Jiang.
With respect to Claim 10, Hirai describes:
An electronic apparatus for analyzing a voice by using an artificial intelligence learning model, comprising:
control the voice main part obtainer to obtain information on the received voice, (Column 2, lines 18-22 describes that a voice pattern may be input.)
obtain category information on the voice based on the information on the voice and a voice model data pattern corresponding to a plurality of categories, (Column 2, lines 4-15 describe that a category of the voice input can be determined by comparing to a plurality of voice patterns.)
Hirai does not explicitly describe:
a voice receiver; 
a voice main part obtainer; and
a processor, wherein the processor is configured to:
control the voice receiver to receive input of voice,
determine at least one operation mode corresponding to the category information based on at least one of obtained output information by inputting the voice to a plurality of artificial intelligence models corresponding to a plurality of operation modes or setting information obtained by a user along with the category information, 
 perform an operation related to the determined operation mode by using the artificial intelligence model corresponding to the determined operation mode.”   
However, Jiang describes:
a voice receiver; (Paragraph 22 describes a microphone)
a voice main part obtainer; (Paragraph 71 describes speech acquisition module 51) and
a processor, (processor 60, paragraph 87) wherein the processor is configured to:
control the voice receiver to receive input of voice, (Paragraph 71 describes speech acquisition module 51)
determine at least one operation mode corresponding to the category information based on at least one of obtained output information by inputting the voice to a plurality of artificial intelligence models corresponding to a plurality of operation modes or setting information obtained by a user along with the category information, (Jiang describes at paragraph 35 that linguistic models for each of a plurality of categories are used.  The mode (which language model to use) is determined by determining a similarity by using multiple models (“inputting the voice to a plurality of artificial intelligence models corresponding to a plurality of operation modes”), or can be manually set by a user (“setting information obtained by a user”))
 perform an operation related to the determined operation mode by using the artificial intelligence model corresponding to the determined operation mode.” (Paragraph 35 also indicates that different models are used for each mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the microphone and models corresponding to modes of Jiang into the system of Hirai to allow for switching between multiple languages, as described in paragraph 35 of Jiang.

5.	Claims 2, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Jiang and further in view of U.S. Patent Pub. No. 20140272821 (Pitschel et al., hereinafter “Pitschel”).
With regard to Claims 2 and 11, Hirai in view of Jiang does not explicitly describe these features.
However, Pitschel describes “the category information comprises [[a voice phishing category, an advertisement category, a family category,]] or an acquaintance category; and (Paragraph 149 describes an acquaintance category, only one element needs to be found due to the “or”).  
the determined operation mode comprises [[a voice phishing prevention mode, an advertisement filter mode, a conversation analysis mode,]] a speech practice mode, an English call mode, or [[an automatic mode]].  (Paragraph 170 of Pitschel describes a command mode (cited as “an English call mode”) and a foreign language training mode (cited as “a speech practice mode”).  Only one element needs to be found due to the “or.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the categories and modes of Pitschel into the system of Hirai in view of Jiang to allow for multiple languages to be used, as described in paragraph 137 of Pitschel, and to allow for friends to be contacted automatically, as described at paragraph 149 of Pitschel.
With regard to Claim 6, Hirai in view of Jiang does not describe:
“based on the determined operation mode being a speech practice mode, applying the voice to the artificial intelligence model corresponding to the determined operation mode and obtaining at least one information of a grammar information, a pronunciation information, or an intonation information on the voice; and
outputting the obtained information through a function of the speech practice mode based on a pre-set event occurring, wherein a function of the speech practice mode comprises displaying frequency of pronunciation error within a pre-set period, and displaying a grammatical error within a pre-set period.”
However, Pitschel describes:
based on the determined operation mode being a speech practice mode, applying the voice to the artificial intelligence model corresponding to the determined operation mode and obtaining at least one information of a grammar information, a pronunciation information, or an intonation information on the voice; and (Paragraph 164 describes detecting grammar information and paragraph 165 describes detecting pronunciation information.)
outputting the obtained information through a function of the speech practice mode based on a pre-set event occurring, wherein a function of the speech practice mode comprises displaying frequency of pronunciation error within a pre-set period, and displaying a grammatical error within a pre-set period.  (Paragraph 164 describes displaying grammar information and paragraph 165 describes displaying pronunciation information, the pre-set event being when a user provides input, and the pre-set period being the time during which the user is providing input)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Hirai in view of Jiang to allow for multiple languages and models to be used, as described in paragraph 137 of Pitschel.
With regard to Claim 15, Hirai does not disclose the limitations of claim 15. However, Jiang describes “a communicator,” as output device 63 described in paragraph 87.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the output device of Jiang into the system of Hirai to allow for two way communication with a user, as described in paragraph 44 of Jiang.
However, Hirai in view of Jiang does not describe “the processor is further configured to:
based on the determined operation mode being a speech practice mode, control the communicator to receive at least one information of a grammar information, a pronunciation information, and an intonation information on the voice from an external server by inputting the voice to the artificial intelligence model corresponding to the determined operation mode, and
output the received information through a function of the speech practice mode based on a pre-set event occurring, and wherein a function of the speech practice mode comprises displaying frequency of pronunciation error within a pre-set period, or displaying a grammatical error within a pre-set period.”
However, Pitschel describes:
the processor is further configured to:
based on the determined operation mode being a speech practice mode, control the communicator to receive at least one information of a grammar information, a pronunciation information, and an intonation information on the voice from an external server by inputting the voice to the artificial intelligence model corresponding to the determined operation mode; (Paragraph 164 describes detecting grammar information and paragraph 165 describes detecting pronunciation information.)
output the received information through a function of the speech practice mode based on a pre-set event occurring, and wherein a function of the speech practice mode comprises displaying frequency of pronunciation error within a pre-set period, or displaying a grammatical error within a pre-set period.  (Paragraph 164 describes displaying grammar information and paragraph 165 describes displaying pronunciation information, the pre-set event being when a user provides input, and the pre-set period being the time during which the user is providing input)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Hirai in view of Jiang to allow for multiple languages and models to be used, as described in paragraph 137 of Pitschel.

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Jiang and Pitschel and further in view of U.S. Patent Pub. No. 20170366668 (Kolbegger et al., hereinafter “Kolbegger”)
Hirai does not, but Jiang describes:
a voice feature obtainer; (Paragraph 71 describes speech acquisition module 51) and 
a communicator, (output device 63 described in paragraph 87)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the input and output devices of Jiang into the system of Hirai to allow for two way communication with a user, as described in paragraph 44 of Jiang.
Hirai in view of Jiang does not explicitly describe:
control the voice feature obtainer to obtain a voice feature information from the voice, 
wherein the feature information comprises a shaking of the voice, tone, number of phonemes per unit time.  
a voice text converter;
wherein the processor is further configured to control the voice text converter to obtain content in which the voice is textualized, and 
control the communicator to receive an output control instruction from an external server by inputting the content and the feature information to the artificial intelligence model corresponding to the determined operation mode.
However, Pitschel describes:
a voice text converter; (speech-to-text processing module 330 in Figure 3B)
wherein the processor is further configured to control the voice text converter to obtain content in which the voice is textualized, and (Paragraph 15 describes that text strings are generated by the device)
control the communicator to receive an output control instruction from an external server by inputting the content and the feature information to the artificial intelligence model corresponding to the determined operation mode. (Pitschel describes at paragraphs 133 and 134 that artificial intelligence models perform operations based on a mode of the device, and the input is the speech data as well as context data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Hirai and Jiang to allow for multiple languages and models to be used, as described in paragraph 137 of Pitschel.
Hirai in view of Jiang and Pitschel does not explicitly describe:
“control the voice feature obtainer to obtain a voice feature information from the voice, and
wherein the feature information comprises a shaking of the voice, tone, number of phonemes per unit time.”
However, Kolbegger describes:
control the voice feature obtainer to obtain a voice feature information from the voice, (Paragraph 30 describes that the device detects features such as ring tones in the audio data.  (The ring tone is cited as “feature information”))
wherein the feature information comprises a shaking of the voice, tone, number of phonemes per unit time.  (Paragraph 30 describes that the device detects features such as ring tones in the audio data.  (The ring tone is cited as “a tone”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of Kolbegger into the system of Hirai in view of Jiang and Pitschel to better distinguish between different speech, as described in paragraph 45 of Kolbegger.

7.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Jiang and further in view of U.S. Patent App. Pub. No. 20110010173 (Scott et al., hereinafter “Scott”).
With regard to Claim 3, Hirai in view of Jiang does not describe:
“based on the determined operation mode being a conversation analysis mode, applying the voice to the artificial intelligence model corresponding to the determined operation mode and obtaining at least one information of a keyword information or an emotion information on the voice; and
outputting the obtained information through a function of the conversation analysis mode based on a pre-set event occurring,
wherein a function of the conversation analysis mode comprises displaying frequency of interest keyword comprised within a pre-set period,
providing information link related to a keyword, or
displaying frequency of negative conversations within a pre-set period.”
However, Scott describes “based on the determined operation mode being a conversation analysis mode, applying the voice to the artificial intelligence model corresponding to the determined operation mode and obtaining at least one information of a keyword information or an emotion information on the voice; (Paragraph 46 describes hot word recognition (cited as “keyword information”) and paragraph 47 describes determining emotions.)
outputting the obtained information through a function of the conversation analysis mode based on a pre-set event occurring, (Paragraph 74 describes a report on users who displayed negative emotions during calls.) 
wherein a function of the conversation analysis mode comprises displaying frequency of interest keyword comprised within a pre-set period, (paragraph 46 describes generating a list of topic preferences during a call) 
providing information link related to a keyword (Paragraph 77 describes that a prompt may be provided to the user when a hot word is recognized.), and 
displaying frequency of negative conversations within a pre-set period. (Paragraph 74 describes a report on users who displayed negative emotions during calls.)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the emotion and hot word detecting system of Scott into the system of Hirai in view of Jiang to provide better targeted service to callers, as described at paragraphs 6-8 of Scott.
With regard to Claim 12, Hirai does not, but Jiang describes “a communicator,” as output device 63 described in paragraph 87.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the output device of Jiang into the system of Hirai to allow for two way communication with a user, as described in paragraph 44 of Jiang.
However, Hirai in view of Jiang does not describe “wherein the processor is further configured to control the communicator to:
receive at least one information of a keyword information or an emotion information on the voice output from the artificial intelligence model corresponding to the determined operation mode, and
output the received information through a function of the conversation analysis mode based on a pre-set event occurring, and
wherein a function of a conversation analysis mode comprises displaying frequency of interest keyword comprised within a pre-set period,
providing information link related to a keyword, or
displaying frequency of negative conversations within a pre-set period.”
However, Scott describes “wherein the processor is configured to control the communicator to receive at least one information of a keyword information or an emotion information on the voice output from the artificial intelligence model corresponding to the determined operation mode, (Paragraph 46 describes hot word recognition (cited as “keyword information”) and paragraph 47 describes determining emotions.)
output the received information through a function of a conversation analysis mode based on a pre-set event occurring, (Paragraph 74 describes a report on users who displayed negative emotions during calls.) 
wherein a function of the conversation analysis mode comprises displaying frequency of interest keyword comprised within a pre-set period, (paragraph 46 describes generating a list of topic preferences during a call) 
providing information link related to a keyword (Paragraph 77 describes that a prompt may be provided to the user when a hot word is recognized.), or
displaying frequency of negative conversations within a pre-set period. (Paragraph 74 describes a report on users who displayed negative emotions during calls.)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the emotion and hot word detecting system of Scott into the system of Hirai in view of Jiang to provide better targeted service to callers, as described at paragraphs 6-8 of Scott.

8.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Jiang, and further in view of U.S. Patent No. 9,942,752 (Marimuthu et al., hereinafter “Marimuthu”).
With regard to Claim 4, Hirai in view of Jiang does not describe:
based on the determined operation mode being a voice phishing prevention mode, obtaining a control instruction by inputting the voice to the artificial intelligence model corresponding to the voice phishing prevention mode; and
performing at least one function of the voice phishing prevention mode based on the control instruction,
wherein a function voice phishing prevention mode comprises displaying a report button, limiting financial applications, or a voice phishing alarm.
However, Marimuthu describes:
based on the determined operation mode being a voice phishing prevention mode, obtaining a control instruction by inputting the voice to the artificial intelligence model corresponding to the voice phishing prevention mode; (Column 5, lines 7-15 describe that the detected input voice is used to prompt the user to enter voice phishing prevention mode) and 
performing at least one function of the voice phishing prevention mode based on the control instruction, (Column 5, lines 18-22 describe that the device listens for the password.)
wherein a function voice phishing prevention mode comprises displaying a report button, limiting financial applications, or a voice phishing alarm.  (Column 7, lines 41-48 describe a visual indicator that the call is illegitimate, automatic termination of the call (cited as “limiting financial applications”), and an audio message indicating the call is illegitimate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice phishing prevention mode of Marimuthu into the system of Hirai in view of Jiang, to prevent fraudulent calls, as described at column 2, lines 38-49 of Marimuthu.
With respect to Claim 13, Jiang describes “a communicator,” as output device 63 described in paragraph 87.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the output device of Jiang into the system of Hirai to allow for two way communication with a user, as described in paragraph 44 of Jiang.
 However, Hirai in view of Jiang, does not describe “wherein the processor is further configured to: based on the determined operation mode being a voice phishing prevention mode, control the communicator to receive an output control instruction from an external server by inputting the voice to the artificial intelligence model corresponding to the voice phishing prevention mode, and
perform at least one function of the voice phishing prevention mode based on the control instruction, and
wherein a function of the voice phishing prevention mode comprises displaying a report button, limiting financial applications, or a voice phishing alarm.”
However, Marimathu describes:
wherein the processor is configured to: based on the determined operation mode being a voice phishing prevention mode, control the communicator to receive an output control instruction from an external server by inputting the voice to the artificial intelligence model corresponding to the determined voice phishing prevention mode; (Column 5, lines 7-15 describe that the detected input voice is used to prompt the user to enter voice phishing prevention mode) and 
perform at least one function of the voice phishing prevention mode based on the control instruction, (Column 5, lines 18-22 describe that the device listens for the password.)
wherein a function of the voice phishing prevention mode comprises displaying a report button, limiting financial applications, or a voice phishing alarm.  (Column 7, lines 41-48 describe a visual indicator that the call is illegitimate, automatic termination of the call (cited as “limiting financial applications”), and an audio message indicating the call is illegitimate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice phishing prevention mode of Marimuthu into the system of Hirai in view of Jiang, to prevent fraudulent calls, as described at column 2, lines 38-49 of Marimuthu.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Jiang and Marimuthu, as set forth above regarding claim 4 from which claim 5 depends, further in view of Pitschel and Kolbegger.
With regard to Claim 5, Hirai in view of Jiang and Marimuthu does not explicitly describe these features.
However, Pitschel describes:
“the obtaining of the control instruction further comprises: obtaining content in which the voice is textualized, and (Paragraph 15 describes that text strings are generated by the device)
wherein the control instruction is obtained by inputting the content and the feature information to the artificial intelligence model corresponding to the determined operation mode.” (Pitschel describes at paragraphs 133 and 134 that artificial intelligence models perform operations based on a mode of the device, and the input is the speech data as well as context data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Hirai, Jiang, and Marimuthu to allow for multiple languages and models to be used, as described in paragraph 137 of Pitschel.
Hirai in view of Jiang, Marimuthu, and Pitschel does not explicitly describe “obtaining a voice feature information from the voice” and “wherein the feature information comprises a shaking of the voice, tone, number of phonemes per unit time.”
However, Kolbegger describes “obtaining a voice feature information from the voice” and “wherein the feature information comprises a shaking of the voice, tone, number of phonemes per unit time.”  Paragraph 30 describes that the device detects features such as ring tones in the audio data.  (The ring tone is cited as “a tone”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound feature detection of Kolbegger into the system of Hirai in view of Jiang, Marimuthu, and Pitschel to better distinguish between different speech, as described in paragraph 45 of Kolbegger.

9.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Jiang, as set forth above regarding claim 1 from which claim 7 depends, further in view of Kolbegger and U.S. Patent Pub. No. 20150256930 (Yamakawa).
With regard to Claim 7, Hirai in view of Jiang and does not explicitly describes these features.
However, Kolbegger describes:
“the category information comprises determining a voice model data pattern matching information on the voice in a database comprising a plurality of voice model data patterns corresponding to a plurality of categories, and (Paragraph 53 describes a plurality of categories based on the voice data.)
obtaining category information corresponding to the voice model data pattern, and wherein the voice model data pattern comprises a mechanical sound determination model, a gender classification model, or a language classification model.”  (Paragraph 30 describes that the device detects mechanical sounds such as tones in the audio data, as well as the speaker gender and language.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound feature detection of Kolbegger into the system of Hirai in view of Jiang to better distinguish between different speech, as described in paragraph 45 of Kolbegger.
However, Hirai in view of Jiang and Kolbegger does not describe “an age classification model.”
 Yamakawa describes at paragraph 87 an age classification model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the age classification model of Yamakawa into the system of Hirai in view of Jiang and Kolbegger to better characterize a speaker’s voice, as described in paragraph 87 of Yamakawa.
With regard to Claim 8, Hirai in view of Jiang does not explicitly describes these features.
However, Kolbegger describes “based on a voice model data pattern matching the information on the voice not being present in the database, determining the category information as an uncategorized category; and determining the operation mode to be a pre-set basic mode.”  Paragraphs 56 and 57 describe that when the device determines that the call is a wrong number (cited as “not in the database”), it classifies it as a wrong number and may stop processing the call (cited as “pre-set basic mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the call detection type of Kolbegger into the system of Hirai in view of Jiang to better distinguish between different calls, as described in paragraph 57 of Kolbegger.
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Jiang in view of Kolbegger and Yamakawa, as set forth above regarding claim 8 from which claim 9 depends, further in view of Pitschel.
With respect to Claim 9, Hirai describes:
“determining a category information corresponding to the operation mode, and updating a voice model data pattern corresponding to the category information based on information on the voice.”  (Column 2, lines 4-15 describe that a category of the voice input can be determined by comparing to a plurality of voice patterns.)
Hirai in view of Jiang, Kolbegger, and Yamakawa does not explicitly describe “based on the basic mode being an automatic mode, inputting the voice to a plurality of artificial intelligence models corresponding to a plurality of operation modes and determining an operation mode corresponding to an output information based on the output information.”
However, Pitschel describes “based on the basic mode being an automatic mode, inputting the voice to a plurality of artificial intelligence models corresponding to a plurality of operation modes and determining an operation mode corresponding to an output information based on the output information.”  In this regard, Pitschel describes at paragraph 134 that artificial intelligence models perform operations based on a mode of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Hirai in view of Jiang, Kolbegger, and Yamakawa to allow for multiple languages to be used, as described in paragraph 137 of Pitschel.
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Hirai in view of Jiang and Scott, as set forth above regarding claim 3 from which claim 16 depends, and further in view of U.S. Patent Pub. No. 20130029308 (Graesser et al, hereinafter “Graesser”).
Hirai in view of Jiang and Scott does not explicitly describe:
“the function of the conversation analysis mode further comprises providing a guide to correct negative conversations.”
However, paragraph 60 of Graesser describes a device that guides a student to correct negative contributions/conversations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the contribution improvement of Graesser into the system of Hirai in view of Jiang and Scott to be adaptive to a user, as described in paragraph 60 of Graesser.

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Hirai in view of Jiang and Marimuthu, as set forth above regarding claim 4 from which claim 17 depends, and further in view of U.S. Patent No. 8,910,305 (Rai).
Hirai in view of Jiang and Marimuthu does not explicitly describe:
“identifying whether the voice is registered on a black list on the voice phishing prevention mode.”
However, column 6, lines 24-39 of Rai describes a device that determines if a voice is on a blacklist, and blocks that IP address if so.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the contribution improvement of Rai into the system of Hirai in view of Jiang and Marimuthu to provide additional security, as described in column 6, lines 36-39 of Rai.

Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20170230497 (Kim et al.) also selects a speech recognition model based on a determined mode.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/MICHELLE M KOETH/Primary Examiner, Art Unit 2656